DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 01/23/2020 and 04/30/2020 have been considered by the Examiner and made of record in the application file.
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pratas (US 2017/0277658 A1).

Consider claims 21 and 32, Pratas disclose a device comprising: 
one or more cameras; (paragraph 108) and 
an image processor that is configured to operate in: (paragraph 78)
an image processing mode by receiving raw image inputs from the one or more cameras and to perform one or more image processing algorithms (paragraphs 108-109, 135 and 138) to (paragraphs 116, 143)
and a bypass mode by providing the raw image inputs directly to the one or more downstream processing elements. (paragraph 130)

Consider claims 22 and 33, Pratas discloses the claimed invention wherein the one or more downstream processing elements comprise an image signal processor.  (paragraph 135)

Consider claims 23 and 34, Pratas discloses the claimed invention wherein in the image processing mode, the image processor is configured to provide the one or more output images directly to the image signal processor for further processing.  (paragraphs 13-138, 141-142 and 146)

Consider claims 24 and 35, Pratas discloses the claimed invention wherein in the image processing mode, the image processor is configured to generate output images and the one or more downstream processing elements are configured to compute statistics from the raw image inputs.  (paragraphs 87, 92, 105-109)

Consider claims 25 and 36, Pratas discloses the claimed invention wherein the one or more downstream processing elements computing statistics from the raw image inputs are configured to receive the raw image inputs directly from the image processor. (paragraphs 87, 92, 105-109)

claims 26 and 37, Pratas discloses the claimed invention wherein the one or more downstream processing elements computing statistics from the raw image inputs are configured to receive the raw image inputs from a first camera of the one or more cameras, and wherein the image processor is configured to generate output images from a second camera of the one or more cameras. (paragraphs 87, 92, 105-109)

Consider claims 27 and 38, Pratas discloses the claimed invention wherein operating in the bypass mode comprises the image processor operating as a multiplexor between multiple camera inputs and one or more image processor outputs.  (paragraph 130)

Consider claims 28 and 39, Pratas discloses the claimed invention wherein in the image processing mode, the image processor is configured to generate both output images and statistics for consumption by the one or more downstream processing elements. (paragraphs 87, 92, 105-109)

Consider claims 29 and 40, Pratas discloses the claimed invention wherein the image processor comprises an embedded CPU.  (paragraph 59; figure 15b)

Consider claim 30, Pratas discloses the claimed invention wherein the embedded CPU of the image processor is configured to execute a driver for one of the one or more cameras. (paragraph 59; figure 15b)

claim 31, Pratas discloses the claimed invention wherein the image processor is configured to operate as a co-processor by receiving input data from a main CPU and generating output data for consumption by the main CPU.  (paragraph 59; figure 15b)

Relevant Prior Art Directed to State of Art
Smith (“ARM Announces Mali-C71: Their First Automotive-Grade Image Signal Processor”) is relevant prior art not applied in the rejection(s) above.  

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665